DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
The terminal disclaimer filed on 6/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10/510723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1 through 20 are allowed.
 The following is an examiner’s statement of reasons for allowance:  
 The prior art does not teach, in combination with all other elements of the claim, a post-passivation interconnect (PPI) structure on the first stress buffer layer; a second stress buffer layer on the PPI structure and the first stress buffer layer, wherein a first portion of the second stress buffer layer and a second portion of the second stress buffer layer extend through a first region of the PPI structure to contact the first stress buffer layer, wherein each of the first portion and the second portion of the second stress buffer layer is encircled by the first region of the PPI structure, wherein the first region of the PPI structure is a continuous layer of electrically conductive material; and an under-bump structure on the first region of the PPI structure.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.J.G/Examiner, Art Unit 2817         

/BRADLEY SMITH/Primary Examiner, Art Unit 2817